Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	It is to be noted that according to Printer RUSH on 8/23/2022, examiner is
including the detailed examiner’s amendment of paragraph [0042] in PGPUB for better clarification as mentioned in the last Notice of Allowance (NOA) mailed on 8/22/2022. However, the rest of the Notice of Allowance (NOA) with all prior examiner’s amendment as mailed on 8/22/2022 will remain the same. The detailed amendment of paragraph  [0042], in PGPUB to be considered under examiner’s amendment (NOA 8/22/2022)  is  presented under examiner’s amendment  below. 

Examiner’s Amendment
3.  See the previous NOA mailed 8/22/2022 for the rest of the examiner’s amendments.  Below is the clarification for the amendment to para [0042] of the specification.

In the specification
	In PGPUB [0042], original specification contained “100 kg of Antarctic krill is used as raw material. Firstly, it is enzymatically hydrolyzed with papain. The amount of enzyme is 1000 U/g protein, and the crude enzyme solution of Antarctic krill is obtained by enzymatic hydrolysis at 40 °C and pH 6.5 for 3 h. Then the crude enzyme solution of Antarctic krill is sequentially passed through an ultrafiltration membrane having a membrane pore diameter of 100 KDa and a membrane pore molecular weight of 50 KDa. The obtained protein hydrolysate has an average molecular weight of 50 to 100 kDa”. 

In PGPUB [0042], the amendment will be “100 kg of Antarctic krill is used as raw material. Firstly, it is enzymatically hydrolyzed with papain. The amount of enzyme is 1000 U/g protein, and the crude protein hydrolysate solution of Antarctic krill is obtained by enzymatic hydrolysis at 40 °C and pH 6.5 for 3 h. Then the crude protein hydrolysate solution of Antarctic krill is sequentially passed through an ultrafiltration membrane having a membrane pore diameter of 100 KDa and a membrane pore molecular weight of 50 KDa. The obtained protein hydrolysate has an average molecular weight of 50 to 100 kDa”.

Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792      

                                                                                                                                                                                                  /DONALD R SPAMER/Primary Examiner, Art Unit 1799